Exhibit 10.7

Execution Version

 

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

 

 

FOURTH AMENDMENT TO SERVICING AGREEMENT

 

THIS FOURTH AMENDMENT TO SERVICING AGREEMENT (this “Amendment”) is made as of
May 21, 2018 by and between GreenSky, LLC (f/k/a GreenSky Trade Credit, LLC), a
Georgia limited liability company (“Servicer”), and Synovus Bank, a Georgia
state-chartered bank (“Lender”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to such terms in the Servicing
Agreement (as defined herein).

WITNESSETH:

WHEREAS, Lender and Servicer have previously entered into that certain Servicing
Agreement dated as of August 4, 2015, as amended (the “Servicing Agreement”);

WHEREAS, on or about the date hereof, Lender is entering into one or more
purchase agreements to acquire groups of loans originated by a financial
institution other than Lender through the lending program administered by
Servicer and, in connection therewith, Lender and Servicer have agreed to treat
such acquired loans as if they were initially originated under the Origination
Agreement and serviced at all times under the Servicing Agreement except as
otherwise set forth in the applicable purchase agreement and as otherwise set
forth in this Amendment; and

WHEREAS, Lender and Servicer desire to amend the Origination Agreement as set
forth herein;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Lender and Servicer hereby agree as follows:

1.        Effective as of the Effective Date, the Origination Agreement is
hereby amended as follows:

a.       Section 1.01 of the Servicing Agreement is hereby amended by adding the
following definitions in alphabetical order:

““2018 Acquired Loans” shall mean: (a) the “Loans” as defined in that certain
Purchase and Sale Agreement between Lender, Servicer and [*****] dated as of
February 28, 2018, and (b) the May 2018 Acquired Loans.”

““May 2018 Acquired Loans” shall mean: (a) the “Loans” as defined in that
certain Purchase and Sale Agreement between Lender, Servicer and [*****] dated
as of May 21, 2018, (b) the “Loans” as defined in that certain Purchase and Sale
Agreement between Lender, Servicer and [*****] dated as of May 21, 2018, and (c)
the “Loans” as defined in that certain Purchase and Sale Agreement between
Lender, Servicer and [*****] dated as of May 21, 2018.”

b.        Section 1.01 of the Servicing Agreement is hereby amended by deleting
the definition of “Promotional Loans” set forth therein and inserting the
following in lieu thereof:

 

 

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

 

““Promotional Loans” shall mean each Loan for the greater of (i) 12 months from
the date of initial funding, (ii) in the case of a deferred or interest only
Loan, the duration of the deferred or interest only period (not to exceed 24
months) or (iii) in the case of a May 2018 Acquired Loan, 12 months from the
date such Loan was acquired, for purposes of calculating the Bank Margin.”

c.       Section 3.01(e) of the Servicing Agreement is hereby amended by
deleting the first sentence thereof and inserting the following in lieu thereof:

[*****]

 

d.       Section 3.0l(e)(iv) of the Servicing Agreement is hereby amended by
deleting the definition of [*****] set forth therein and inserting the following
in lieu thereof:

[*****]

 

2.       Except as expressly amended hereby, the Servicing Agreement shall
remain in full force and effect.

3.       This Amendment may be executed and delivered by Lender and Servicer in
facsimile or PDF format and in any number of separate counterparts, all of
which, when delivered, shall together constitute one and the same document.

 

 

 

[Signature page follows]

 

 

 

 

 

 

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

 

 

SERVICER:

       

GREENSKY, LLC

        By: /s/ Timothy D. Kaliban     (Signature)         Name: Timothy D.
Kaliban     (Print Name)         Title: President                     LENDER:  
      SYNOVUS BANK         By: /s/ Christopher Pyle     (Signature)        
Name: Christopher Pyle     (Print Name)         Title: Group Executive

 

 